DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the enhanced query parameters".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are likewise rejected for including similar language or for being dependent claims. 
Claim 2 includes “the score is assigned based on at least one of a field, a term frequency, a generic index, classification codes, time period, assignees, inventors, authors, and section properties.” However, claim 1 recites a set of parameters that is used to determine and assign a score, and recites that “the set of parameters comprising at least one of keywords, classification codes, time period, assignees, inventors, authors, and section properties”. The parameters recited in claim 2 are not the same as the set of parameters recited in claim 1. It is not clear what the scope of claim 2 is. Claims 3, 11 and 12 are likewise rejected.
Claim 3 includes “the function between the score and the term frequency”. There is insufficient antecedent basis for this limitation in the claim. Claim 12 and 20 are likewise rejected.
Claim 5 includes “the rendered relevant document” and “the enhanced query keywords”. There is insufficient antecedent basis for these limitations in the claim. Analogous claim 14 is likewise rejected.
Claim 6 includes the limitation “enhanced query keywords present in a document text, a text rendered on user's screen”. It is not clear what this means. Claims 7-9 and 15-18 are likewise rejected. 
Claim 7 requires processing the obtained monitoring data (of claim 6) wherein the processing comprises correlating “a time spent on a document and keywords extracted from the document; a time spent on a document and a time period of filing of the document; a time spent on a document and inventors of the document; a time spent on a document and assignees of the document; and a time spent on an on-screen text and the keywords extracted from the on-screen text” (emphasis added). None of the emphasized limitations are in the obtained monitoring data of claim 6; it is not clear how such correlations are being made. Claims 8, 9, and 16-18 are likewise rejected.
Claim 7 includes “the keywords extracted from the on-screen text.” There is insufficient antecedent basis for this limitation in the claim. Claims 8, 9, and 16-18 are likewise rejected.
adding or removing … a truncation function added for at least one keyword.” It is not clear what this means. Claim 18 is likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 2, 4, 5, 10, 11, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Itoh, Pub. No.:  US 20090187843 A1, hereinafter Itoh, in view of Farahat et al., Pub. No.: US 20050144067 A1, hereinafter Farahat. 

As per claim 1, Itoh discloses A method of retrieving relevant documents for a user, the method comprising: 
running, by a processor, an enhanced query comprising a set of parameters based on which a relevancy of a document is determined, the set of parameters comprising at least one of keywords, classification codes, time period, assignees, inventors, authors, and section properties (paragraph 128); 
assigning, by the processor a score to at least one document returned in response to running the enhanced query, wherein the score is determined by a scoring algorithm, the scoring algorithm evaluating a degree to which the enhanced query parameters are matched in the at least one document (paragraphs 5, 74, 76, 79, 87, 135, 151, 160 fig.’s 7-11); and 
selecting, by the processor, relevant documents from the at least one document based on the assigned score, wherein the relevant documents are selected based on the assigned score (see mapping above including at least paragraph 77, 87), the at least one predetermined criteria comprising: 
the assigned score being greater than a given threshold (paragraph 77, 87); and 
Itoh does not expressly disclose, however in the related field of endeavor of information search, Farahat discloses the assigned score being greater than score of a given fraction of scored documents (Farahat, paragraph 75). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Farahat’s teaching would have allowed Itoh’s method to select highly ranked results/relevant documents with respect to a score based ranking/ordering of search results wherein the top 2 percent of the search results (i.e. the assigned score being greater than score of a given fraction of scored documents) are identified as highly ranked/most relevant. This would allow the combined teaching to provide users with only the best search results.  

As per claim 2, Itoh in view of Farahat discloses The method of claim 1, wherein the score is assigned based on at least one of a field, a term frequency, a generic index, classification codes, time period, assignees, inventors, authors, and section properties (paragraph 128). 

Itoh in view of Farahat discloses the method of claim 1, wherein the selected relevant documents are rendered to the user in an order based on a weight calculation associated with components of the enhanced query, a set of parameters supplied by the user, wherein the set of parameters are associated with the query, and a classification criteria associated with the relevant documents (see rejection of claim 1 including at least paragraphs 79, 128 of Itoh). 

As per claim 5, Itoh in view of Farahat discloses the method of claim 4 further comprising displaying a visual map to the user for the rendered relevant document, wherein the visual map comprises: a location component associated with the enhanced query keywords present in the rendered relevant document; a colour component associated with the enhanced query keywords present in the rendered relevant document; a section component associated with the rendered relevant document; a paragraph component associated with the rendered relevant document; a key text portion component associated with the rendered relevant document; a score component associated with the rendered relevant document; and a key insight component associated with the rendered relevant document (claim interpretation note: the claim recites multiple labeled Itoh, paragraph 44, 72, 109, 111, 115-119, 157 for multiple disclosures of documents being displayed along with all their components (i.e. visual map)).

As per claims 10, 11, 13, 14 and 19, they are analogous to claims rejected above and are therefore likewise rejected. See Itoh, fig.’s 1-3 for the system and computer usable medium of claims 10 and 19.

Claim 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Farahat and further in view of Pollack et al., Pub. No.: US 20060184557 A1, hereinafter Pollack.

As per claim 3, Itoh in view of Farahat discloses the method of claim 2. The combination does not explicitly disclose, however in the related field of endeavor of ascertaining the relevancy of information, Pollack discloses further comprising utilizing a scoring function to set the function between the score and the term frequency, wherein the scoring function's curve is a S-curve comprising an accelerating region, a linear region, and a saturation region and is represented by the equation A+tan.sup.-1((N/B)-C) where A, B and C are constants and N is the term frequency (Pollack, paragraph 54; note that the claim recites an S curve function with 3 labeled regions that is merely represented by an equation and Pollack discloses an equivalent S curve function representation (all S curve functions have 3 regions)). 
Pollack’s teaching would have allowed the combination to utilize any known representative function that helps determine which information to emphasize and place relevance upon; see Pollack paragraphs 19, 39, 40, 54.
Analogous claims 12 and 20 are likewise rejected.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Farahat and further in view of Yuval Fradkin, Pub. No.: US 20110125555 A1, hereinafter Fradkin.

As per claim 6, Itoh in view of Farahat discloses the method of claim 1. The combination does not explicitly disclose, however in the related field of endeavor of information retrieval, Fradkin discloses further comprising monitoring of manual analysis performed by the user on the relevant documents to obtain monitoring data, wherein the monitoring data comprises: amount of time spent by the user analyzing a document, a document text, and a document image; enhanced query keywords present in a document text, a text rendered on user's screen; and a list of documents short listed by the user (Fradkin, paragraph 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fradkin’s teaching would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with a more relevant responses.

As per claim 7, Itoh as modified discloses The method of claim 6 further comprising generating monitoring feedback data by processing the obtained monitoring data, wherein the processing comprises correlating: a time spent by the user on a particular document; a time spent on a document and keywords extracted from the document; a time spent on a document and a time period of filing of the document; a time spent on a document and inventors of the document; a time spent on a document and assignees of the document; and a time spent on an on-screen text and the keywords extracted from the on-screen text (Fradkin, paragraphs 4, 9, 12 and Itoh, paragraph 79, 128). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fradkin’s teaching would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with a more relevant responses.
 
As per claim 8, Itoh as modified discloses the method of claim 7, wherein the monitoring feedback data comprises: a list of keywords, (Fradkin, paragraphs 4, 9, 12 and Itoh, paragraph 79, 128). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fradkin’s teaching would have allowed the combination to collect a user’s activity data in order to process it in a manner to understand the users intention, desires, satisfaction etc. so that the user can be provided with a more relevant responses.
 
As per claim 9, Itoh as modified discloses The method of claim 7, wherein the monitoring feedback data is used to modify the enhanced query, wherein the modified query comprises adding or removing synonyms for at least one keyword, classes for at least one keyword, disambiguation for at least one keyword, a semantic specification for at least one keyword, a weight associated with at least one keyword, a weight associated with at least one class, a truncation function added for at least one keyword, an inventor name, an assignee name, and at least one anchor citation point (Fradkin, paragraphs 4, 9, 12 and Itoh, paragraph 79, 128). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fradkin’s teaching would have allowed the combination to collect a user’s activity data in order 

As per claims 15-18, they are analogous to claims rejected above and are therefore likewise rejected.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Arredondo et al.
INTUITIVE, CONTEXTUAL INFORMATION SEARCH AND PRESENTATION SYSTEMS AND METHODS
20120330946; see paragraph 4-13 w.r.t. claims 1, 10, 19

Ryger et al.
METHOD, SYSTEM AND SOFTWARE FOR SEARCHING, IDENTIFYING, RETRIEVING AND PRESENTING ELECTRONIC DOCUMENTS
20150310005; see paragraph 9, 32, 77 w.r.t. claims 1, 10, 19

Dhawan et al.
TARGETED MARKETING USING DYNAMICALLY VARIED RECOMMENDATIONS
20150356622; see paragraph 16 w.r.t. claims 6-9 and 15-18




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154